Citation Nr: 1606466	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-48 394	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 26, 1996 rating decision that awarded service connection and assigned a noncompensable evaluation for hepatitis C and esophageal reflux with gastritis.

2.  Whether there was CUE in a September 4, 2002 rating decision, as revised in October 2010, that assigned a 10 percent evaluation, prior to July 2, 2001, for hepatitis C and esophageal reflux with gastritic and established an effective date of July 2, 2001 for the assignment of a 100 percent evaluation for hepatitis C.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971 and from September 1972 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The procedural history of the appeal is provided below.

In November 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  On February 26, 1996, the RO issued a rating decision assigning a noncompensable evaluation for hepatitis C and esophageal reflux with gastritis.  The Veteran did not appeal this decision.

2.  The February 26, 1996 rating decision that assigned a noncompensable evaluation for hepatitis C and esophageal reflux with gastritis did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.

3.  On September 4, 2002, the RO issued a rating decision, as revised in October 2010, which assigned a 10 percent evaluation, prior to July 2, 2001, for hepatitis C and esophageal reflux with gastritic and established an effective date of July 2, 2001 for the assignment of a 100 percent evaluation for hepatitis C.  The Veteran did not appeal this decision.

4.  The September 4, 2002 rating decision, as revised in October 2010, that assigned a 10 percent evaluation, prior to July 2, 2001, for hepatitis C and esophageal reflux with gastritic and established an effective date of July 2, 2001 for the assignment of a 100 percent evaluation for hepatitis C did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  There was no CUE in the February 26, 1996 rating decision that assigned a noncompensable evaluation for hepatitis C and esophageal reflux with gastritis.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

2.  There was no CUE in the September 4, 2002 rating decision, as revised in October 2010, that assigned a 10 percent evaluation, prior to July 2, 2001, for hepatitis C and esophageal reflux with gastritic and established an effective date of July 2, 2001 for the assignment of a 100 percent evaluation for hepatitis C.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  However, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

Procedural Background

In February 2009, the Veteran submitted allegations of CUE in two separate RO rating decisions.  First, he argued that there was CUE in a February 26, 1996 rating decision which granted service connection and assigned a noncompensable rating for hepatitis C and esophageal reflux with gastritis.  With respect to this rating decision, the Veteran averred that he "should have been rated at a minimum of 30 percent disability" and that his gastrointestinal symptoms warranted separate evaluations.  In addition, he alleged that there was CUE in a September 4, 2002 rating decision which initially assigned a 100 percent evaluation for hepatitis C based on the revised diagnostic criteria of 38 C.F.R. § 4.114, effective July 25, 2001.  With respect to this rating decision, the Veteran reiterated his belief that he was entitled to an increased rating for his hepatitis C with complications and also argued that he "should have been rated at 100 percent at a much earl[ier] date."

In an October 2010 rating decision, the RO found CUE in the September 4, 2002 rating decision to the extent that (1) the RO failed to grant a 10 percent evaluation for hepatitis C and esophageal reflux with gastritis prior to July 2, 2001; and (2) the RO failed to consider the provisions associated with effective dates and liberalized legislation in conjunction with the assignment of the Veteran's 100 percent evaluation.  As a result, the RO assigned a 10 percent evaluation for hepatitis C and esophageal reflux with gastritis, prior to July 2, 2001, and also established an earlier effective date of July 2, 2001 for the 100 percent evaluation for hepatitis C.  These changes have the same effect as if they had been made on the date of the September 4, 2002 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

Notwithstanding the RO's revision of the September 4, 2002 rating decision, the appeal remains as to the issue of whether there was CUE in the denial of entitlement to an increased rating for hepatitis C and esophageal reflux with gastritis and entitlement to an effective date earlier than July 2, 2001 for the assignment of a 100 percent evaluation for hepatitis C.

CUE

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Analysis

February 26, 1996 Rating Decision

In the February 26, 1996 rating decision, the RO granted service connection for hepatitis and esophageal reflux with gastritis and assigned a noncompensable evaluation.  The Veteran was notified of this decision in February 1996.  He did not perfect an appeal.

In February 2009, the Veteran submitted a motion alleging that the February 26, 1996 rating decision which denied a compensable evaluation was "totally wrong."  In his written statements and during his Board hearing, he has averred that his symptoms were not properly assessed during February 1995 and December 1995 VA medical examinations, and that the RO should have awarded him separate evaluations for his gastrointestinal disorders instead of a single, noncompensable evaluation for hepatitis C and esophageal reflux with gastritis.  During his hearing, he testified that his VA examiners did not adequately elicit his symptoms and instead were mainly concerned with determining whether his hepatitis was linked to service.  He also took issue with the rating decision's characterization of his hepatitis C as being "healed," which he noted was inconsistent with his complaints of upper quadrant pain at the time of his diagnosis.  In addition, he has argued (for example, in a November 2010 statement) that the correct screening and testing procedures were not performed to evaluate his illness, and that he was not appropriately informed of his diagnosis of hepatitis C.

At the time of the February 26, 1995 rating decision, VA examination reports from February and December 1995 showed that the Veteran complained of elevated liver function tests but denied having any specific therapy for hepatitis.  He complained of a persistent mild upper right quadrant ache over the past two years, but had not developed periods of jaundice or evidence of clinical hepatitis.  Upon physical examination, his liver was approximately 12 centimeters in span and was smooth, with no nodules and no evidence of splenomegaly, ascites, or peripheral edema.  The liver was assessed as normal with the exception of elevated serum glutamic oxaloacetic transaminase (SGOT) results.

Also of record at the time of the February 26, 1996 rating decision were post-service outpatient records from Fort Carson Army Hospital revealing elevated liver enzymes and a diagnosis of hepatitis.  A January 1994 radiology report showed slightly increased echogenicity of the liver parenchyma as compared to the right kidney.  No intra or extra hepatic biliary dilation was present.  The common hepatic duct was at the upper limits of normal.  The impression was increased echogenicity of the liver consistent with hepatocellular disease.  No other focal abnormality was shown.

The laws governing disability evaluations for liver disease that were in effect at the time of the February 26, 1996 rating decision provided that a noncompensable rating was warranted for healed infectious hepatitis that was nonsymptomatic.  A 10 percent evaluation required that the disease be productive of demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was warranted for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency than required for a 60 percent evaluation, but necessitating dietary restriction or other therapeutic measures.  A 60 percent evaluation required moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  Finally, a 100 percent rating under this Diagnostic Code was warranted when the disease was productive of marked liver damage manifested by liver function tests and marked gastrointestinal symptoms, or with episodes of several weeks duration, aggregating three or more a year, and accompanied by disabling symptoms requiring rest therapy.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 (1996).

Initially, the Board notes that the breach of the duty to assist can never be the basis for a valid CUE motion.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (a breach of the duty to assist cannot form the predicate for a motion for revision of a finally decided claim based on CUE).  Accordingly, the Veteran's contentions that his VA examinations were inadequate and that VA failed to follow proper procedures in administering examination cannot serve as the basis for CUE as to the February 26, 1996 rating decision.

None of the additional allegations of the Veteran and his representative warrant a finding of CUE in the February 26, 1996 rating decision.  Upon review, the RO weighed the evidence of record and determined that the Veteran's hepatitis more nearly approximated healed infectious hepatitis that was nonsymptomatic.  The evidence discussed above is reasonably consistent with this finding.  Put another way, given the VA examination reports and the Veteran's own statements regarding his symptoms, it simply cannot be said that the RO's assignment of a noncompensable evaluation for hepatitis C and esophageal reflux with gastritis was an "undebatable" error.  There is no evidence that the VA relied on incorrect facts, nor that the RO misrepresented the examination reports or lay evidence in its rating decision.  More broadly, the Board notes that the question of the level of impairment caused by the Veteran's hepatitis C and associated complications largely involves a weighing of the evidence, and that mere differences in opinion regarding the weighing of evidence cannot be CUE.  Moreover, the evidence of record at the time of the rating decision did not clearly and unmistakably show that his gastrointestinal symptoms were severe enough to warrant separate evaluations.  (The Board notes that the Veteran has since been awarded a 10 percent evaluation for hepatitis C and esophageal reflux with gastritis, effective December 17, 1995.  This evaluation contemplated mild gastrointestinal distress associated with his hepatitis.)  To the extent evidence submitted after the February 26, 1994 rating decision demonstrated gastrointestinal pathology that would warrant a separate evaluation, such evidence cannot be considered in determining whether the February 26, 1996 rating decision was CUE.

For the foregoing reasons, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  A finding of CUE in the February 26, 1996 rating decision assigning a noncompensable evaluation for hepatitis C and esophageal reflux with gastritis is therefore not warranted.

September 4, 2002 Rating Decision

In the September 4, 2002 rating decision, the RO initially awarded a 100 percent evaluation for hepatitis C and established an effective date of July 25, 2001, the date VA received his claim for an increased rating.  As noted above, in an October 2010 rating decision, the RO revised the September 4, 2002 rating decision, assigning a 10 percent evaluation, prior to July 2, 2001, for hepatitis C and esophageal reflux with gastritis and establishing an effective date of July 2, 2001 for the assignment of a 100 percent evaluation for hepatitis C.  The Veteran was notified of both decisions but did not perfect an appeal of either decision.

In February 2009, the Veteran alleged CUE with respect to the September 4, 2002 rating decision.  He has since articulated a two-part theory.  First, he argues that his current 100 percent evaluation should have been made effective many years earlier, and that the RO improperly weighed the evidence and ignored pertinent medical evidence.  Second, he argues that it was CUE for the RO to deny an evaluation in excess of 10 percent for his hepatitis C and esophageal reflux with gastritis, prior to July 2, 2001.  In his July 2009 Notice of Disagreement, he averred that his hepatitis and esophageal reflux with gastritis "should have been rated at a minimum rating of 60 percent."

Under the law in effect at the time of the September 4, 2002 rating decision, as now, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that the disability increased within one year preceding the date of claim for the increased rating, the effective date of increased compensation will be the date the disability increased within that year.  38 C.F.R. § 3.400(o)(2).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).

In this case, the Veteran submitted a claim for increase on July 25, 2001.  As noted above, the September 4, 2002 rating decision initially granted a 100 percent evaluation pursuant to the newly enacted 38 C.F.R. § 4.114, Diagnostic Code 7345, which provided new diagnostic criteria specific to hepatitis.  The 100 percent evaluation was made effective on July 25, 2001.  In October 2010, the RO revised the decision by assigning an effective date of July 2, 2001, based on the fact that Diagnostic Code 7345 was implemented on that date.  See 66 Fed. Reg. 29488 (May 31, 2001).  In light of the above, the currently assigned July 2, 2001 effective date is the earliest date allowed by law.  The Board concedes that the originally assigned effective date of July 25, 2001 was CUE; however, this error was remedied by the October 2010 rating decision backdating the effective date in accordance with the revisions to 38 C.F.R. § 4.114 and the liberalizing law provisions of 38 C.F.R. § 3.114.  Thus, there is no legal basis for an effective date earlier than July 2, 2001 for the 100 percent evaluation for hepatitis C.  This allegation of CUE must therefore be denied.

With respect to the second part of the Veteran's CUE allegation, the Board notes that, prior to July 2, 2001, the laws governing disability evaluations for liver disease provided that a 10 percent evaluation was warranted when the disease was productive of demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was warranted for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency than required for a 60 percent evaluation, but necessitating dietary restriction or other therapeutic measures.  A 60 percent evaluation required moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  Finally, a 100 percent rating under this Diagnostic Code was warranted when the disease was productive of marked liver damage manifested by liver function tests and marked gastrointestinal symptoms, or with episodes of several weeks duration, aggregating three or more a year, and accompanied by disabling symptoms requiring rest therapy.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2002).

At the time of the September 4, 2002 rating decision, the record include outpatient notes reflecting chronic hepatitis C.  A July 2002 VA examination report reflected that the Veteran had heartburn for the past 13 years but was able to control it with his diet.  There was no evidence of dysphagia or any other gastrointestinal complications.  The Veteran reported increasing fatigability related to his hepatitis, to the point where he could no longer work.  A 2001 liver biopsy showed evidence of grade 2, stage III liver changes.  This suggested significant fibrosis.  The examiner also noted flu-like symptoms with chronic musculoskeletal aches and pains.  Right upper quadrant pain was noted.

The Veteran's statements reflected that his symptoms had progressively worsened over the years.  He noted that he was plagued with a near constant flu-like condition with severe fatigue.  He also reported constant pain throughout his body, and particularly in the liver region.  In July 2001, he reported that he underwent a VA treatment regimen from April 2000 to November 2000.  At his Board hearing, he testified that these accumulated symptoms warranted a higher rating.

None of the pleadings of the Veteran and his representative warrant a finding of CUE in the September 4, 2002 rating decision, as amended in October 2010, which denied entitlement to an evaluation in excess of 10 percent for hepatitis C and esophageal reflux with gastritis.  Upon review, the RO weighed the evidence of record and determined that the record at the time of the September 4, 2002 rating decision was consistent with demonstrable liver damage with mild gastrointestinal disease.  The Board finds that although there was some indication of fatigue and anxiety, the record is ambiguous as to the magnitude of the Veteran's liver damage and gastrointestinal distress.  As such, the evidence could reasonably reflect the criteria for a 10 percent evaluation, as opposed to a higher evaluation.  Put another way, it cannot be said that the RO's assignment of a 10 percent evaluation for the Veteran's hepatitis C and esophageal reflux with gastritis prior to July 2, 2001 was an "undebatable" error.  In addition, there is no evidence that incorrect facts were before VA, nor that the RO misrepresented the medical or lay evidence in its rating decision.  With regard to the Veteran's assertion that his gastrointestinal disorders should have been separately evaluated, the Board notes that his gastrointestinal symptoms were specifically considered in the criteria for his 10 percent evaluation, which contemplated mild distress of the gastrointestinal system.  Furthermore, this question (as well as the broad question of the degree of liver impairment and associated complications) involves weighing of the evidence.  Mere differences in opinion regarding the weighing of evidence cannot be CUE.

For the foregoing reasons, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  A finding of CUE in the September 4, 2002 rating decision is therefore not warranted.

While consideration has been given to the evidence and argument that the Veteran has presented, including at his Board hearing, in support of his allegations, it should be kept in mind that decisions of CUE are based only on the evidence before the adjudicator at the time the decision was made which, in this appeal, is September ??, 2002.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the Board reiterates that the benefit-of-the-doubt doctrine is inapplicable to CUE motions because the statute and regulation specify a "clear and unmistakable" standard.  Burden v. Shinseki, 727 F.3d 1161, 1170 (Fed. Cir. 2013).


ORDER

The motion alleging CUE in a February 26, 1996 RO rating decision that assigned a noncompensable evaluation for hepatitis C and esophageal reflux with gastritis is denied.

The motion alleging CUE in a September 4, 2002 RO rating decision, as revised in October 2010, that assigned a 10 percent evaluation prior to July 2, 2001 for hepatitis C and esophageal reflux with gastritis and a 100 percent evaluation for hepatitis C from July 2, 2001 is denied.


                       ____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



